Citation Nr: 1531756	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from November 1980 to May 1990.  He had subsequent service in the Navy Reserves from August 1990 to April 2004 with an additional period of active service from March to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to reopen the Veteran's previously denied claim for service connection for a low back disability.  

As an initial matter, the Board notes that relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim in April 2002 and December 2005 were subsequently associated with the claims file for review in November 2010.  Thus, the Board reviews the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2014).

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in May 2015.  However, the Veteran failed to report to the hearing.  As the Veteran as not requested that the hearing be rescheduled, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current low back disability that was incurred in, aggravated by or that is otherwise etiologically related to injury and strenuous physical activity during his active and reserve military service.  

Statements received from the Veteran on June 13, 2001 and January 26, 2005, suggest that his current low back disability had onset during his first period of service when he felt a "pop" in his back while playing basketball and complaint of low back pain was diagnosed as a low back strain and treated with Motrin and heat (see January 24, 1985 service treatment record received from the Veteran in May 2000).  He seems to suggest that his low back pain continued to progress throughout the remainder of his active and reserve military service and was subsequently exacerbated during a period of ACDUTRA in July 1995 when he was diagnosed with a "low back strain secondary to labor" and x-ray of his lumbar spine showed "mild degenerative joint disease L4-L5 with mild narrowing of joint spaces but now osteophyte formation" (see July 1995 service treatment records received from the Veteran in May 2000).  He suggests that his low back pain continued and was subsequently aggravated during his last period of active service in 2003 while being transported and bounced around in a 5-ton flatbed truck in Kuwait.  Finally, he suggests that his current low back disability is the culmination of wear and tear of his lumbar spine due to extensive physical requirements of his military occupational specialty as a corpsman which required that he participate in long marches while carrying heavy gear, frequently bend and stoop to clean medical facilities, and frequently push, pull, lift and carry heavy patients and objects such as supplies, records and furniture.  

A review of the record suggests that the Veteran's complete service treatment records have not been obtained and associated with the claims file for review.  Specifically, all service treatment records currently available for review were received from the Veteran in May 2000 and January 2005.  In May 2000, the Veteran submitted his active and reserve Navy service treatment records dating from June 1980 to December 1999; however, his reserve service treatment records appear to be incomplete as they do not contain report of medical history and examination for enlistment into the Navy Reserves, nor are all of the service examinations referenced in reports of annual certification of physical condition currently associated with the claims file for review.  In addition, while the Veteran submitted additional service treatment records pertaining to his last prior of active service in January 2005, any enlistment and separation reports of medical history and examination pertaining to his last period of active service are not currently associated with the claims file for review.

As such, additional development is necessary to attempt to obtain the Veteran's complete active and reserve service treatment and personnel records dating from November 1980 to April 2004.

In addition, the Veteran was afforded VA examinations to determine the nature and etiology of his claimed back disability in February 2002 and April 2005; however, the February 2002 examiner failed to provide a medical opinion as to the likely etiology of the Veteran's claimed back condition and the April 2005 examiner concluded without any providing any supporting rationale that the Veteran's current back pain his less likely as not caused by or a result of his military training.  The April 2005 examiner did not address whether any currently diagnosed low back disability was incurred in or aggravated by any period of the of the Veteran's military service.  

In that regard, the Board observes that the Veteran sustained a low back strain during his first period of active service in January 1985.  There are no further complaints, findings or diagnosis pertaining to the low back during the Veteran's first period of active service.  Moreover, during separation examination from his first period of active service in April 1990, the Veteran denied history of recurrent back pain.  Thereafter, a July 1995 service treatment record dated during a verified period of ACDUTRA documents the Veteran's report of a 3 to 4 year history (i.e., 1991 or 1992) of chronic low back pain with history of 3 to 4 exacerbations of back problems that year.  It was noted that he worked on construction.  Significantly, the Veteran reported that he had undergone a workup with a private physician in Fresno who diagnosed compression of his lumbar spine.  The Veteran was diagnosed a "low back strain secondary to labor" and lumbar spine x-ray showed early degenerative joint and disc disease at L4-L5.  Only four days later on July 14, 1995, however, the Veteran certified that there had been no adverse change in his physical condition since reporting for 12 days of ACDUTRA on July 3, 1995.  Thus, it remains unclear whether early degenerative joint and disc disease diagnosed during ACDUTRA in July 1995 was incurred during that period of ACDUTRA or whether it is etiologically related to the Veteran's documented low back strain during his first period of active service in January 1985.

In addition, during VA examination in February 2002, history of a work-related back injury in July 2001 was noted.  X-ray of the lumbar spine obtained in subsequent to but in conjunction with the February 2002 VA examination showed decrease at the L5-S1 disc interspace.  In August 2002, a VA treatment note documents the Veteran's report that his "back went out" while playing basketball on August 5, 2002.  MRI of the Veteran's lumbar spine at that time showed mild disc space height loss at L1-2, L4-5, and L5-S1; mild intervertebral disc desiccation at L3-4, L4-5, and L5-S1; mild facet arthropathy bilaterally at L1-2, L2-3, and L3-4 with no significant disc protrusion or spinal stenosis; and a broad based disc bulge at L5-S1 with mild facet arthropathy bilaterally.  

Finally, service treatment records dated during the Veteran's last period of active service note history of back pain in March 2003 with complaint of tenderness to the low back for several days which increased with running.  Complaints of back pain were again noted in April 2003 and were diagnosed as musculoskeletal back pain.  

Report of a May 2003 post-deployment health assessment documents the Veteran's report that he experienced back pain during his deployment to Kuwait and at that time.  It was noted that an orthopedic consult was needed.  In July 2003, the Veteran sought treatment for a three month history of low back pain with an acute exacerbation of back pain on bending that morning.  

Report of a post-service MRI of the Veteran's lumbar spine in April 2004 showed increasing disc protrusion of L4-5 intervertebral disc with posterior displacement of the intrathecal portion of the L5-S1 nerve root at that level; mild broad based disc bulge at L1-2; and degenerative lipping of the apophyseal joints at L5-S1 and L4-5 levels.  

In light of the foregoing, it remains unclear whether the Veteran has a current low back disability that was incurred in or aggravated by any period of his military service.  Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed low back disability.

Ongoing VA treatment records should also be obtained from the Central California VA Healthcare System and the Palo Alto VAMC dating since October 2014.

Accordingly, the case is REMANDED for the following action:

1. Request from all appropriate records repositories, to include the Veteran's most recent Reserve unit of assignment, his complete service personnel records and his active duty and reserve service treatment records, to include reports of enlistment and separation examinations.  All pertinent follow-up must be undertaken.  All records requests and responses received must be documented in the claims file for review.

2. Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claims for service connection for a low back disability.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed disability dating from the Veteran's discharge from his first period of active service in May 1990, to include report of any evaluation that he underwent for complaints of low back pain by a private medical doctor in Fresno as alluded to in a July 7, 1995 ambulatory care note from Oakland Naval Hospital.   

Regardless of the Veteran's response to any request for assistance in obtaining the aforementioned records from private sources, relevant VA treatment records must be obtained from the Central California VA Health Care System and the Palo Alto VAMC dating since October 2014. 

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims folder.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and he must be afforded an opportunity to respond. 

3. After obtaining all outstanding records, arrange for the Veteran to undergo a VA spine examination, by an appropriate physician, to ascertain the nature, and etiology, of any low back disorder found.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should discuss the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any current lumbar spine disorder found on examination.  The examiner should address the following questions as well:

a) Is it at least as likely as not that any lumbar spine disorder is related to the Veteran's initial period of active duty from 1980 to 1990?

b) Is it at least as likely as not (50 percent or greater probability) that any lumbar spine disorder is the result of disease or injury incurred during any period ACDUTRA and INACDUTRA service?  

c) Is it at least as likely as not (50 percent or greater probability) that any lumbar spine disorder was permanently aggravated during any period ACDUTRA and INACDUTRA service?  

d) Did a lumbar spine disorder clearly and unmistakably exist prior to his period of active duty in 2003, and does the record clearly and unmistakably establish that such disorder was not permanently aggravated therein?

The examiner should set forth the complete rationale for any opinion expressed and conclusion reached in a typewritten report.  In providing the requested opinions, please take into account the medical and lay evidence of record and provide a rationale for any opinion expressed. 

4. After the above requested development and any other development that may be warranted is complete, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




